DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Garth D. Richmond (Reg. No. 43,044) on July 21, 2022.
The application has been amended as follows: 
1.	(Currently amended) A method comprising:
provisioning, by a network function (NF) node of a core network 
determining, by the NF node 
restricting, by the NF node being beyond the fixed geographic parameters of the geo-fence and not based on a location of the end device relative to the fixed geographic parameters of the geo-fence; and
generating, by the NF node to the FWA device related to the restricted access to the network service by the end device via the established connection that the end device maintains with the FWA device, wherein the instructions identify an action selected from among sets of actions including:
denying an attach request, a registration request, or a tracking area update (TAU) request received by the first RAN from the end device,
tearing down a bearer between the first RAN and the end device, or
disabling the network service or throttling bandwidth for the network service.
2.	(Currently amended) The method of claim 1, wherein the first RAN comprises a next generation Node B (gNB) and the NF node comprises an Access and Mobility Function (AMF) 


3.	(Currently amended) The method of claim 1, wherein the first RAN comprises a next generation Node B (gNB) and the NF node comprises a Session and Mobility Function (SMF) 



11.	(Currently amended) A network function (NF) node of a core network 
a processor configured to:
provision fixed geographic parameters of a geo-fence for a fixed wireless access (FWA) device installed at a designated service address to enable an end device to access a network service via a wireless interface between the FWA device and a first radio access network (RAN), wherein the FWA device is non-stationary relative to the fixed geographic parameters and to a coverage area of the first RAN, and wherein the FWA device communicates with the end device via an established connection;
determine a location of the FWA device relative to the fixed geographic parameters of the geo-fence based on signaling from the end device;
restrict the access to the network service for a network session based on the location of the FWA device being beyond the fixed geographic parameters of the geo-fence and not based on a location of the end device relative to the fixed geographic parameters of the geo-fence; and
generate instructions to the FWA device related to the restricted access to the network service by the end device via the established connection that the end device maintains with the FWA device, wherein the instructions identify an action selected from among sets of actions including:
denying an attach request, a registration request, or a tracking area update (TAU) request received by the first RAN from the end device,
tearing down a bearer between the first RAN and the end device, or
disabling the network service or throttling bandwidth for the network service.

12.	(Currently amended) The NF node of claim 11, wherein the first RAN comprises a next generation Node B (gNB) and the NF node comprises an Access and Mobility Function (AMF) 


13.	(Currently amended) The NF node of claim 11, wherein the first RAN comprises a next generation Node B (gNB) and the NF node comprises a Session and Mobility Function (SMF)  


14.	(Currently amended) The NF node of claim 11, wherein determining the location of the FWA device comprises using an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) cell global identifier (ECGI) or New Radio cell global identifier (NCGI) associated with the signaling, and identifying the first RAN or a RAN other than the first RAN based on the ECGI or the NCGI.

15.	(Currently amended) The NF node of claim 11, wherein determining the location of the FWA device comprises determining from the signaling a geographic location of the end device, and 
wherein the signaling includes at least one of global positioning system (GPS) data, secure user plane location (SUPL) based data, or Long Term Evolution (LTE) Positioning Protocol annex (LPPa) data.

16.	(Currently amended) The NF node of claim 11, wherein determining the location of the FWA device comprises using a tracking area code (TAC) associated with the signaling, and identifying the first RAN or a RAN other than the first RAN based on the TAC.

17.	(Currently amended) The NF node of claim 11, wherein determining the location of the FWA device comprises using a subscriber profile identifier (SPID) associated with the signaling, and identifying the first RAN or a RAN other than the first RAN based on the SPID.

18.	(Currently amended) The NF node of claim 11, wherein the processor is further configured to:
determine that the signaling is received via the first RAN or via a RAN other than the first RAN, and
provide, when the signaling is received via the first RAN, protocol configuration option (PCO) values for accessing the network service.

19.	(Currently amended) A non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to:
provision fixed geographic parameters of a geo-fence for a fixed wireless access (FWA) device installed at a designated service address to enable an end device to access a network service via a wireless interface between the FWA device and a first radio access network (RAN), wherein the FWA device is non-stationary relative to the fixed geographic parameters and to a coverage area of the first RAN, and wherein the FWA device communicates with the end device via an established connection;
determine a location of the FWA device relative to the fixed geographic parameters of the geo-fence based on signaling from the end device;
restrict the access to the network service for a network session based on the location of the FWA device being beyond the fixed geographic parameters of the geo-fence and not based on a location of the end device relative to the fixed geographic parameters of the geo-fence; and
generate instructions to the FWA device related to the restricted access to the network service by the end device via the established connection that the end device maintains with the FWA device, wherein the instructions identify an action selected from among sets of actions including:
denying an attach request, a registration request, or a tracking area update (TAU) request received by the first RAN from the end device,
tearing down a bearer between the first RAN and the end device, or
disabling the network service or throttling bandwidth for the network service.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646